Citation Nr: 1428547	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-15 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for an upper gastrointestinal system (GI) disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973, from June 1976 to July 1982, from January 2003 to December 2003, and from June 2004 to April 2006.  He also had intervening service in the reserves with periods of active duty for training (ADT) and inactive duty training (IDT).  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the RO in St. Louis, Missouri.

In October 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

The Board also remanded three other issues on appeal in October 2011.  The issues of entitlement to service connection for sleep apnea, bilateral hearing loss, and tinnitus were subsequently granted by the RO, thus completely resolving the appeal as to those issues.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The issues of entitlement to service connection for disabilities of the lumbar spine and left hip are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed erectile dysfunction first became manifest during active duty and was first diagnosed during active duty.  

2.  Currently diagnosed GERD first became manifest during active duty.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  An upper-GI disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Erectile Dysfunction

Service treatment records reveal that the Veteran was treated on November 19, 2003, during the Veteran's third period of active duty, for a problem maintaining erections.  This problem was noted as having begun 11 months earlier, which would place it roughly near the start of that duty period.  The diagnosis on the November 19, 2003 report was erectile dysfunction.  Viagra was prescribed at that time.   

Erectile dysfunction was not reported or found during the Veteran's final active duty period from June 2004 to April 2006, although it would appear that he was taking prescribed medications at that time and ever since the initial diagnosis.  The Veteran filed his service connection claim in October 2006.  A VA examination in June 2007 includes a diagnosis of erectile dysfunction with onset in 2001.  

Regarding the conflicting evidence as to date of onset, the Board notes that the Veteran has never reported 2001 as the date of onset in his correspondence with VA.  In the notice of disagreement, he asserted onset in 2003.  The November 19, 2003 treatment report places the onset of symptoms 11 months prior to the report.  

In finding that the onset of erectile dysfunction was during active duty, the Board notes that there was no examination conducted for entry into active duty for the period from January 27, 2003 to December 14, 2003.  The Board interprets the 11-month figure cited on the November 19, 2003 report as a rough estimate, not a precise date of onset.  A reasonable interpretation of this notation would include onset of symptoms during the active duty period.  Thus, in-service incurrence is at least as likely as not.  

In sum, symptoms of the same chronic disorder as currently diagnosed were initially noted and diagnosed as erectile dysfunction while the Veteran was on active duty.  

The June 2007 VA examiner did not include an etiology opinion for erectile dysfunction.  A VA examination was also conducted in February 2012, at which time the examiner diagnosed current erectile dysfunction and opined that it and other disorders examined at that time were at least as likely as not incurred in or caused by service.  The rationale was that there had been a diagnosis of and treatment for the disorders in service.  

After reviewing the February 2012 report, the RO returned the examination as inadequate noting that it had requested separate opinions for each claim.  In March 2012, a different individual provided the opinion that erectile dysfunction was not due to the military but was "most likely secondary to previous tobacco and alcohol usage, age and possible hypotestosteronism."  

While the February 2012 VA examiner's decision to provide a combined opinion for all of the claimed disabilities may have run counter to the RO's instructions, it does not render the opinion inadequate.  Regarding erectile dysfunction in particular, that opinion correctly notes that the condition was diagnosed and treated in service.  Indeed, the Board has found that this was the initial diagnosis and treatment for erectile dysfunction, the same disorder which is currently diagnosed.  Thus, the Board finds that the February 2012 opinion is based on an accurate understanding of the facts and is an adequate opinion with respect to this issue.  

The Board notes that the individual who provided the March 2012 supplemental opinion appears to have applied too strict a test regarding etiology in finding that the condition was not "due to the military."  This phrase appears to imply the clinician's belief that the Veteran's service must have played a direct causal role in the development of erectile dysfunction.  However, incurrence of a disability while on active duty is sufficient to establish service connection as long as the evidence demonstrates that the disability noted in service is the same chronic disability diagnosed during the period of the claim.  

Here, the Veteran asserts that the current erectile dysfunction is the same condition with which he was diagnosed and for which he was treated in service.  There is no direct evidence to contradict his assertion.  Indeed, the same medication prescribed in service was also being taken at the time of the June 2007 VA examination and currently.  The VA clinician who provided the March 2012 addendum opinion certainly did not suggest that the current diagnosis is a separate condition from that treated in service.  The Veteran is competent to describe his observable symptoms, and in this case, his assertion as to ongoing symptoms of erectile dysfunction since the initial in-service diagnosis is competent and credible evidence.  

Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for erectile dysfunction is warranted.  

GERD

As with the issue of erectile dysfunction, the record contains inconsistent accounts of the onset of the Veteran's GERD and symptoms of acid reflux.  There is some evidence of an upper-GI disorder well prior to the third active duty period.  In an August 1989 report of medical history, it was noted that the Veteran had undergone a dilation of an esophageal stricture in August 1987.  However, the Veteran reported no history of frequent indigestion on the August 1989 report.  Examination findings were also normal at that time.  On a January 1996 report of medical history, it was noted that the Veteran had esophagus valve trouble at age 35.  Given his age at the time, this would have been around 1987.  Again, he reported no history of frequent indigestion.  In the March 2001 report of medical history, he also reported no history of frequent indigestion.  He reported in the report of an October 2003 demobilization physical examination that he was first treated for indigestion in October 2003.  On the notice of disagreement, he reported that this disease started in November 2003 when he developed chronic acid reflux for which he was treated through the military.   

Service treatment records reveal that the Veteran denied frequent indigestion or heartburn on reports of medical history up until the October 22, 2003 (over 40) examination, which was conducted during his third period of active duty.  Clinical findings for the abdomen and viscera were normal on the October 2003 examination and on the June 2006 service separation examination.  However, the Veteran was reportedly taking acid reflux medication since October 2003.  At the time of the June 2006 examination, the Veteran again reported a history of frequent indigestion or heartburn.  

Thus, despite treatment for an esophageal stricture in the mid-1980s, the initial report of reflux symptoms comes during the third period of active duty in 2003.  Notwithstanding the normal clinical findings at that time, this is competent and credible evidence of the initial onset of symptoms, which is further supported by the prescription of acid reflux medication.  

The Board acknowledges that the Veteran apparently told the February 2012 VA examiner that "this problem began in 1995" when he was treated with medications which did not help.  He reported to the June 2007 VA examiner that he had onset of GERD in 1985.  In correspondence with VA, the Veteran has asserted that his symptoms of indigestion and acid reflex began in 2003.  

In resolving these divergent accounts, the Board finds the reports of medical history to be the most reliable evidence.  These reports document the Veteran's symptoms at the time they were completed rather than years later, as is the case with the Veteran's description to VA examiners and VA adjudicators.  He is competent to report the date of onset of symptoms; however, only one of his differing accounts can be true.  The Board finds that the onset of symptoms corresponds with the first report of symptoms, which is in October 2003, during active duty.  While there appears to have been a pre-existing upper GI condition, this is not the same condition as currently diagnosed, and there are no contemporaneous reports of reflux symptoms in conjunction with that condition.  

As noted above, a February 2012 VA examiner provided an opinion that all of the claimed disorders (including GERD) were at least as likely as not incurred in or caused by service.  The rationale was that there had been a diagnosis of and treatment for the disorders in service.  

The same VA clinician who provided a March 2012 opinion regarding erectile dysfunction also provided a March 2012 opinion regarding GERD.  The opinion is that "it is less likely as not that the patient's current esophageal problems are related to his military, but based on his obesity, age, and previous alcohol and tobacco usage."  As with the erectile dysfunction, this opinion appears to be based on a misinterpretation of VA law.  The fact that the disorder is due to non-military factors such as age and obesity makes no difference if such incurrence was during active duty, which it appears to be.  

Regarding the potential relationship to alcohol and tobacco use, the examiner did not relate the onset of GERD exclusively to those activities.  He also did not provide an apportionment as to the degree of disability due to those activities.  While the Board could certainly remand the issue again to obtain further clarity regarding the etiology of the Veteran's GERD and the likely role of alcohol and tobacco, the Board finds that this is not necessary.  Symptoms that have been associated with a current diagnosis of GERD first became manifest during active duty between January and October 2003 and have been related by competent medical evidence to the current diagnosis of GERD.  Resolving all reasonable doubt in favor of the claim, the Board finds that service connection for GERD is warranted.  

As the erectile dysfunction and GERD claims are being granted, those claims are substantiated and there are no further duties under the Veterans Claims Assistance Act of 2000.  


ORDER

Service connection for erectile dysfunction is granted.  

Service connection for an upper-GI disorder is granted.  


REMAND

The Veteran has acknowledged that his lumbar and left hip arthritis did not begin during active duty and he has not asserted incurrence of either condition in the line of duty during a period of active duty for training or inactive duty training.  The Veteran's contention is that he was diagnosed with arthritis of the lumbar spine and left hip in 1995, prior to his third period of active duty, and that his subsequent periods of active duty aggravated these conditions.  

The Board's October 2011 remand specifically requested a medical opinion regarding aggravation.  However the March 2012 opinion does not address aggravation, but addresses whether the current arthritis is "due to the military."  A February 2012 opinion, which the RO deemed to be inadequate, was also phrased in terms of incurrence during service.  The Board reiterates that the Veteran does not contend that either condition was incurred during service.  The opinion necessary to resolve this claims must address aggravation during active duty.

The United States Court of Appeals for Veterans' Claims has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the issues of entitlement to service connection for arthritis of the lumbar spine and left hip are REMANDED for the following action:

1.  Obtain a medical opinion based on file review.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.

For purposes of the opinion, the Veteran was first treated for chronic left hip pain in May 1995 and reported a 1-1/2 year history of left hip pain and left leg paresthesias.  X-rays and MRIs were taken of the lumbosacral spine and hips.  These showed mild degenerative changes in the lumbar spine with normal hips.  A post-imaging diagnosis in June 1995 included probable early degenerative joint disease of the left hip.  The Veteran was not on active duty at this time and had not been on active duty for more than 10 years at this time.  The Veteran had subsequent active duty from January 2003 to December 2003 and from June 2004 to April 2006.  

The opinion should discuss all pertinent evidence, but should specifically address an October 8, 2005 Statement of Medical Examination and Duty Status which notes a "[h]istory of hip arthritis aggravated by IBA [individual battle armor], [r]elieved by OTC anti[-]inflammatory."  A treatment report of the same date noted a "flare" of pain which began with the use of IBA and a training mission with the Iraqi army.  

The opinion should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both the left hip and lumbar spine disorders first diagnosed in 1995, prior to the active duty periods from January 2003 to December 2003 and from June 2004 to April 2006, were permanently worsened or increased in severity beyond the natural course of the disease during these periods.  The opinion should specifically address whether the October 2005 report is more accurately described as a temporary exacerbation or flare of symptoms, or whether it represents a permanent worsening of either condition.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


